Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Stanley Lee Moultrie appeals the district court’s order adopting the magistrate judge’s recommendation and denying relief on his 42 U.S.C. § 1983 (2012) complaint. On appeal, we confíne our review to the issues raised in the appellant’s brief. See 4th Cir. R. 34(b). Because Moultrie’s informal brief does not challenge the basis for the district court’s disposition, Moultrie has forfeited appellate review of the court’s order. Accordingly, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.